Citation Nr: 0310873	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an increased evaluation of post-operative 
residuals, left shoulder dislocation, currently evaluated at 
30 percent.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from March 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent evaluation.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  In an effort to cure this defect, the Board, 
under authority previously in effect, notified the appellant 
of the provisions of the VCAA in a February 2003 letter.  
This action was undertaken pursuant to regulations then in 
effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That authority, 
however, has been removed or restricted in terms of the 
authority to send such letters.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Court of Appeals for 
the Federal Circuit held that the Board does not have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  
Further problems with the Board sending letters of notice are 
described in this opinion.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  If the benefits 
sought remain denied, a supplemental 
statement of the case should be issued, 
and the veteran should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




